—Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered July 25, 1995, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
During the third round of jury selection, the People made a reverse-Batson claim (see, Batson v Kentucky, 476 US 79) after the defendant exercised nine peremptory challenges, all against white jurors. The trial court ruled that the prosecutor had made a prima facie showing of discrimination and requested that defense counsel offer race-neutral explanations for the peremptory challenges. The trial court rejected defense counsel’s reason as pretextual as to one juror, and it seated that juror over the defendant’s objection.
The record supports the determination of the trial court that the explanation, based on the juror’s status as a crime victim who failed to report his crime, was pretextual, as it was not equally applied to other prospective jurors (see, People v Allen, 86 NY2d 101; People v Jupiter, 210 AD2d 431).
We have considered the defendant’s remaining contention and find it to be without merit.
Rosenblatt, J. P., Ritter, Copertino and Goldstein, JJ., concur.